Exhibit 10.4

FORM OF RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated as of [                ], (“Grant Date”) is between
MasterCard Incorporated, a Delaware Corporation (“Company”), and you
(“Employee”). Capitalized terms that are used but not defined in this Agreement
have the meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).

WHEREAS, the Company has established the Plan, the terms of which Plan, but not
the standard terms and conditions of Section 9.4 of such Plan, are made a part
hereof;

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(“Committee”) has approved this grant under the terms of the Plan;

NOW, THEREFORE, the parties hereby agree as follows:

1. Grant of Units.

Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to you the number of Units reflected in your grant letter,
the terms of which letter are incorporated as a part of this Agreement. The
Units comprising this award will be recorded in an unfunded Units account in
your name maintained on the books of the Company (“Account”). Each Unit
represents the right to receive one share of the Company’s $0.0001 par value
Class A Common Stock (“Common Shares”) under the terms and conditions set forth
below.

2. Vesting Schedule.

(a) Subject to (b) and (c) below, the interest of the Employee in the Units
shall vest on [                ], conditioned upon the Employee’s continued
employment with the Company or an Affiliated Employer as of [                ].

(b) In the event that the Employee’s employment with the Company or an
Affiliated Employer terminates by reason of the Employee’s death following the
Grant Date, 100 percent of the Employee’s then unvested Units shall vest. In the
event the Employee’s employment with the Company or an Affiliated Employer
terminates due to Disability or Retirement, unvested Units shall continue to
vest as if there was no termination of Employment. In the event Employee’s
employment with the Company or an Affiliated Employer terminates for any other
reason, unvested Units shall be forfeited.

(c) In the event that the Employee’s employment with the Company or an
Affiliated Employer, or successor thereto, is terminated without Cause or by the
Employee with Good Reason, six months preceding or two years following a Change
in Control, 100 percent of the Employee’s then unvested Units shall vest.



--------------------------------------------------------------------------------

3. Transfer Restrictions.

The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.

4. Stockholder Rights.

Prior to the time that Employee’s Units vest and the Company has issued Common
Shares relating to such Units, Employee will not be deemed to be the holder of,
or have any of the rights of a holder with respect to, any Common Shares
deliverable with respect to such Units.

5. Dividend Equivalents.

Until such time as the Units are forfeited or become vested, whichever occurs
first, the Company will pay Employee a cash amount equal to the number of Units
granted hereunder times any per share dividend payment made to shareholders of
the Company’s Common Shares as long as the Employees continues to be employed by
the Company on the dividend payment date. Such payments shall be made on or
around the date the dividends are paid to shareholders, but in any event by the
end of the year in which dividends are paid to shareholders.

6. Changes in Stock.

In the event of any change in the number and kind of outstanding stock by reason
of any recapitalization, reorganization, merger, consolidation, stock split or
any similar change affecting the Common Shares (other than a dividend payable in
Common Shares) the Company shall make an appropriate adjustment in the number
and terms of the Units credited to the Employee’s Account as provided in the
Plan.

7. Form and Timing of Payment.

(a) The Company shall pay two business days following the [                ],
vesting date set forth in section 2(a) above, or at such later date permitted
under Code section 409A, a number of Common Shares equal to the aggregate number
of vested Units credited to the Employee as of vesting.

(b) In the event of vesting under 2(b) above due to an Employee’s death, payment
shall be made two business days following death or at such later date permitted
under Code section 409A.

(c) In the event of vesting under Section 2(c) above due to termination in
connection with a Change in Control, payment shall be made six months following
the termination.

 

2



--------------------------------------------------------------------------------

8. Compliance with Law.

No Common Shares will be delivered to Employee upon the vesting of the Units
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

9. Death of Employee.

In the event of the Employee’s death, where the death results in vesting and
payment of Units under section 2(b) above, payment shall be made to the
Employee’s estate or beneficiary.

10. Taxes.

The Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the issuance of the Common Shares on vesting of
Units hereunder. The Company is authorized to deduct the amount of the tax
withholding from the amount payable to Employee upon settlement of the Units.
The Company shall withhold from the total number of Common Shares Employee is to
receive the value equal to the amount necessary to satisfy any such withholding
obligation at the minimum applicable withholding rate.

11. Discretionary Nature of Plan.

Employee acknowledges and agrees that the Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time. The grant of Units under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of Units, other
types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of Units
granted, the payment of dividend equivalents, and vesting provisions.

12. Data Authorization.

Employee acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. The Company, its
affiliates, and Employee’s employer hold certain personal information about
Employee, including Employee’s name, home address and telephone number, date of
birth, social insurance number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Units or any other entitlement to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in Employee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Company, its affiliates and/or Employee’s employer will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Employee’s participation in the Plan, and the Company, its
affiliates and/or Employee’s employer may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere, such as the

 

3



--------------------------------------------------------------------------------

United States. Employee authorizes such third party recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Employee’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of stock
on Employee’s behalf to a broker or other third party with whom Employee may
elect to deposit any shares of stock acquired pursuant to the Plan. This
authorization is provided by Employee solely in connection with and for the
purposes of implementation, administration and management of the Plan. Employee
may, at any time, review Data, require any necessary amendments to it, inquire
about the safety measures taken to protect the Data, or withdraw the consents
herein in writing by contacting the Company; however, withdrawing consent may
affect Employee’s ability to participate in the Plan.

13. Consent to On-Line Grant and Acceptance.

Employee acknowledges and agrees that, as a term of this grant of Units, any
grant, communication, or acceptance of such grant, if applicable, is permitted
to be made and processed through the online system operated and maintained for
this purpose. Employee further acknowledges and agrees that execution of any
documents through such system shall have the same force and effect as if
executed in writing.

14. Section 409A.

To the extent the Company determines that this agreement is subject to Code
section 409A, but does not conform with the requirements of Code section 409A
the Company may at its sole discretion amend or replace the agreement to cause
the agreement to comply with Code section 409A.

15. Miscellaneous.

(a) All amounts credited to the Employee’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company. The
Employee’s interest in the Account shall make the Employee only a general,
unsecured creditor of the Company.

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

(c) Any notice required or permitted hereunder that is not covered by section 13
above, shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
Head of Executive and Domestic Compensation.

(d) Neither the Plan nor this Agreement nor any provisions under either shall be
construed so as to grant the Employee any right to remain in the employ of the
Company.

 

4



--------------------------------------------------------------------------------

(e) This Agreement, along with the incorporated grant letter, constitutes the
entire agreement of the parties with respect to the subject matter hereof.

 

By      

 

5